DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 9, 12 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 9, the limitations “the length,” “the blade” (singular) are recited.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 12, the limitation “the shafts” (plural) is recited.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the limitation “in response to rotation” should be —in response to the rotation—, as “rotation” is introduced in claim 11, upon which claim 12 is dependent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 3, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation “the one or more electronic devices comprises any of an onboard battery for powering the vehicle, mobile phones or smart phones, portable music players, tablet computers, cameras, and the like” (emphasis added) is vague and indefinite.  Notably, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 3, the limitation “wherein the wind scoop includes a shape and size suitable for being coupled with the vehicle” (emphasis added) does not appear to further limit the invention as set forth in claim 1, upon which claim 3 is dependent, as required by 35 U.S.C. §112(d).  Clarification is required.
Regarding claim 14, the limitations “the electric current,” “the one or more electric generators” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 15, the limitation “a power cable […] to direct the useable electric current to one or more electronic devices” (emphasis added) is vague and indefinite.  Notably, claim 1, upon which claim 15 is ultimately dependent, already introduces both “a power cable” and “one or more electronic devices”.  Claim 15 fails to make clear whether the newly-introduced features are intended to refer to the same-named features in claim 1 or are separate and distinct therefrom.
Regarding claim 16, the limitation “A method for a charging system […]” is vague and indefinite.  Notably, the preamble fails to make clear what function/purpose the “method” is intended to perform—for example, is it a —method for controlling a charging system— or a —method for constructing a charging system—, or another type of “method”?
Regarding claim 19, the limitation “the hub” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Note that “a hub” is introduced in claim 18 but claim 19 is dependent on claim 17.
Regarding claim 20, the limitations “the electric current from the one or more electric generators,” “the one or more electric generators” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 21, the limitation “configuring the power cable further includes configuring a power cable extending from the circuit box” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear whether only a single “power cable” may be required or whether two, separate and distinct, “power cable” features are required.
Regarding claims 17-21, they are dependent on claim 16 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 3, the limitation “wherein the wind scoop includes a shape and size suitable for being coupled with the vehicle” (emphasis added) does not appear to further limit the invention as set forth in claim 1, upon which claim 3 is dependent.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-10, 13-18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cianflone (US 2017/0342964 A1).
Regarding claim 1, Cianflone discloses a charging system for a vehicle (wind-powered charging system for an electric vehicle, see Abstract), the charging system comprising: 
a wind scoop (hood scoop 120) configured to be coupled with a hood (hood 110) of the vehicle (see Fig. 1); 
one or more air inlets (one or more intake ports 130; Figs. 2A, 2B show three intake ports whereas Fig. 5 shows a single intake port disposed behind a grille) disposed in the wind scoop (hood scoop 120) and configured to receive an airstream (air flow 105) during forward motion of the vehicle (see Fig. 1); 
a wind turbine (wind turbine 135) disposed within the wind scoop (hood scoop 120) and rearward of the one or more air inlets (see, e.g., Figs. 2A, 5), the wind turbine (wind turbine 135) being configured to be turned by the airstream (air flow 105); and 
a power cable (e.g., connective wiring 175) configured to direct an electric current from the wind turbine to one or more electronic devices (e.g., batteries 185A, 185B) that are configured to utilize the electric current (see, e.g., Fig. 4).
Regarding independent claim 16, Cianflone discloses a method for a charging system for a vehicle (wind-powered charging system for an electric vehicle, see Abstract), the method comprising: 
configuring a wind scoop (hood scoop 120) to be coupled with a hood (hood 110) of the vehicle (see Fig. 1); 
disposing one or more air inlets (one or more intake ports 130; Figs. 2A, 2B show three intake ports whereas Fig. 5 shows a single intake port disposed behind a grille) in the wind scoop (hood scoop 120); 
configuring the one or more air inlets (intake ports 130) to receive an airstream (air flow 105) during forward motion of the vehicle (see Fig. 1); Application11Atty. Docket No. 101525.0285P
forming one or more air outlet ports (exhaust port 125) at a rear of the wind scoop (hood scoop 120); 
disposing a wind turbine (wind turbine 135) within the wind scoop (hood scoop 120) and rearward of the one or more air inlets (see, e.g., Figs. 2A, 5); 
configuring the wind turbine (wind turbine 135) to be turned by the airstream (air flow 105); and 
configuring a power cable (e.g., connective wiring 175) to direct an electric current from the wind turbine (wind turbine 135) to one or more electronic devices (e.g., batteries 185A, 185B) that are configured to utilize the electric current (see, e.g., Fig. 4).
Regarding claim 2, Cianflone further discloses that the one or more electronic devices (batteries 185A, 185B) comprises any of an onboard battery for powering the vehicle, mobile phones or smart phones, portable music players, tablet computers, cameras (batteries 185A, 185B; see Fig. 4).
Regarding claim 3, Cianflone discloses that the wind scoop (hood scoop 120) includes a shape and size suitable for being coupled with the vehicle (see, e.g., Fig. 1).
Regarding claim 5, Cianflone further discloses that the one or more air inlets (one or more intake ports 130) comprises a single air inlet (see Fig. 5: a single intake port is disposed behind a grille) configured to receive the airstream (air flow 105) during forward motion of the vehicle.
Regarding claim 6, Cianflone further discloses one or more air outlet ports (exhaust port 125; see Fig. 1) are disposed at a rear of the wind scoop and configured to allow the airstream to exit the wind scoop (hood scoop 120).
Regarding claim 7, Cianflone further discloses that the wind turbine (wind turbine 135) includes multiple blades (plurality of blades 145) coupled with a hub (center hub/shaft 160) that is in mechanical communication with one or more electric generators (see Figs. 3, 5: generator/alternator(s) comprised of magnets 155, windings 165; see also, e.g., ¶ 20).
Regarding claim 8, Cianflone further discloses that the multiple blades (blades 145) generally are arranged in a cylindrical configuration (see Figs. 3, 5).
Regarding claim 9, Cianflone further discloses that each of the multiple blades (blades 145) includes a scooped cross-sectional shape that extends along the length of the blade (see, e.g., Figs. 2B, 3, 5).
Regarding claim 10, Cianflone further discloses that the multiple blades (blades 145) are configured to turn the one or more electric generators (integrated generator/alternators comprising magnets 155, windings 165) in response to the airstream (air flow 105) entering through the one or more air inlets (see Fig. 1) and exiting through one or more air outlet ports at a rear of the wind scoop (hood scoop 120).
Regarding claim 13, Cianflone further discloses that the multiple blades (blades 145) are configured to be axially mounted onto the hood (hood 110) such that the multiple blades (blades 145) remain free to rotate (see, e.g., Figs. 2B, 3, 5: blades 145 are axially mounted along axis of shaft/hub 160, and are mounted onto hood 110 within hood scoop 120; see Fig. 1).
Regarding claim 14, Cianflone further discloses a circuit box (e.g., controller 180) configured to combine the electric current from the one or more electric generators into a combined, useable electric current (see, e.g., ¶ 23: controller 180 regulates the voltage of the generated electric current that is then used to charge the battery).
Regarding claim 15, Cianflone further discloses a power cable (see Fig. 4: electrical connections, not separately numbered, from controller 180) extending from the circuit box (controller 180) and configured to direct the useable electric current to one or more electronic devices (e.g., batteries 185A, 185B).
Regarding claim 17, Cianflone further discloses that configuring the wind turbine (wind turbine 135) includes configuring multiple blades (plurality of blades 145) to turn one or more electric generators (see Figs. 3, 5: integrated generator/alternator comprised of magnets 155, windings 165; see also, e.g., ¶ 20) in response to the airstream (air flow 105) entering through the one or more air inlets (see Fig. 1) and exiting through the one or more air outlet ports (exhaust port 125).
Regarding claim 18, Cianflone further discloses that configuring the wind turbine (wind turbine 135) further includes coupling the multiple blades (blades 145) with a hub (center hub/shaft 160) that is in mechanical communication with the one or more electric generators (see Figs. 3, 5: generator/alternator(s) comprised of magnets 155, windings 165).
Regarding claim 20, Cianflone further discloses that configuring the power cable further includes configuring a circuit box (e.g., controller 180) to combine the electric current from the one or more electric generators into a combined, useable electric current (see, e.g., ¶ 23: controller 180 regulates the voltage of the generated electric current that is then used to charge the battery).
Regarding claim 21, Cianflone further discloses that configuring the power cable further includes configuring a circuit box (e.g., controller 180) to combine the electric current from the one or more electric generators into a combined, useable electric current (see, e.g., ¶ 23: controller 180 regulates the voltage of the generated electric current that is then used to charge the battery).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cianflone (US 2007/0342964 A1) in view of Kimble (US 8,169,182 B1).
Regarding claim 4, Cianflone teaches the invention as claimed but appears to be silent regarding mounting details for the system.
On the other hand, Kimble (Figures 1, 2c, 2d) discloses a charging system (air movement-powered charging system for electric motor vehicles 10) for a vehicle (electric vehicle 15), the charging system comprising: 
a wind scoop (tunnel assembly 20) configured to be coupled with the vehicle; 
one or more air inlets (front tunnel opening 26) disposed in the wind scoop and configured to receive an airstream (flow of air 100) during forward motion of the vehicle; 
a wind turbine (fan assembly 42 including integral alternator 50) disposed within the wind scoop and rearward of the one or more air inlets (see, e.g., Fig. 2c), the wind turbine being configured to be turned by the airstream (flow of air 100); and 
a power cable (wiring 120) configured to direct an electric current from the wind turbine (see, e.g., Fig. 3a) to one or more electronic devices (plurality of batteries 145) that are configured to utilize the electric current.
Notably, Kimble further discloses that the wind scoop includes multiple mounting holes (fastener apertures 111) for receiving hardware fasteners (e.g., weld stud fastener 112) suitable for attaching the wind scoop to the vehicle (see, e.g., Fig. 2d; col. 6, ll. 40-48; col. 10, ll. 41-59).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cianflone with the explicit use of mounting holes for receiving hardware fasteners, as taught by Kimble, for the purpose of allowing suitable installation and removal of the assembly on the vehicle and for allowing aftermarket installation of the system (see, e.g., col. 6, ll. 40-48; col. 10, ll. 41-59).
Claims 11, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cianflone (US 2007/0342964 A1) in view of Garcia (US 2013/0127393 A1).
Regarding claims 11, 12, 19, as discussed above, Cianflone discloses the inventions as claimed in claims 7, 17, upon which claims 11/12 and 19 are respectively dependent.  But, whereas Cianflone discloses a generator/alternator integrated into the wind turbine, Cianflone appears to be silent regarding the possibility that the generator/alternator element may be separate from the turbine element, including the possibility that the system may use transmission gears to communicate rotation of blades of the turbine to one or more electric generators.
On the other hand, Garcia (Figures 1-3) discloses a charging system (wind powered electrical power generating system 100) for a vehicle (vehicle 102), the charging system comprising: 
a wind scoop (scoop formed by front portion 130 of the vehicle 102, with front opening of scoop covered by mesh screen 132; see, e.g., Fig. 1) configured to be coupled with the vehicle (vehicle 102); 
one or more air inlets (e.g., front opening 106) disposed in the wind scoop and configured to receive an airstream (see, e.g., ¶ 43) during forward motion of the vehicle (vehicle 102); 
a wind turbine (turbine 112, having blades 114, central axle 136) disposed within the wind scoop and rearward of the one or more air inlets, the wind turbine (turbine 112) being configured to be turned by the airstream (see, e.g., Figs. 1, 3, 5); wherein 
the wind turbine (turbine 112) includes multiple blades (plurality of blades 114) coupled with a hub (central axle 136) that is in mechanical communication with (see, e.g., Fig. 3) one or more electric generators (electromechanical generator 116); and, notably, further discloses:
Regarding claim 11, transmission gears (e.g., first gear arrangement 140; second gear arrangement, not separately numbered) are configured (see, e.g., Figs. 1, 3) to communicate rotation of the multiple blades (blades 114) and the hub (central axle 136) to a shaft (shaft 138) extending to each of the one or more electric generators (electromechanical generator 116);
Regarding claim 12, the transmission gears (e.g., first gear arrangement 140; second gear arrangement, not separately numbered) and shafts (shafts 138 of each electromechanical generator 116) are configured to cause (via, e.g., shaft 138 of the electromechanical generator 116) the one or more electric generators to produce an electric current in response to rotation of the multiple blades (see, e.g., Abstract); and
Regarding claim 19, configuring the wind turbine (turbine 112) further includes configuring transmission gears (e.g., first gear arrangement 140; second gear arrangement, not separately numbered) to communicate rotation of the multiple blades (blades 114) and the hub (central axle 136) to a shaft (shaft 138) extending to each of the one or more electric generators (electromechanical generators 116) such that rotation of the multiple blades (blades 114) causes the one or more electric generators (generators 116) to produce the electric current (see, e.g., Abstract).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Cianflone with the explicit use of non-integrated turbine/generators, along with transmission gears and associated structures for transmitting power, as taught by Garcia, for the purpose of more quickly reaching the peak efficiency of energy capture by bumping up or reducing the number of revolutions per minute of the shaft with respect to the spinning blade, to thereby generate an optimal quantity of electricity (see, e.g., ¶ 51).
Regarding claim 21, Cianflone further discloses that configuring the power cable further includes configuring a circuit box (e.g., controller 180) to combine the electric current from the one or more electric generators into a combined, useable electric current (see, e.g., ¶ 23: controller 180 regulates the voltage of the generated electric current that is then used to charge the battery).

Double Patenting
Claims 1-5, 7, 9, 10, 14-16, 20, 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 16, 18 of copending Application No. 16/893,335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The pending claims are subsumed within the co-pending claims; that is, they recite subsets of limitations recited in the co-pending claims, and thus would be anticipated or rendered obvious by the co-pending claims, as shown in the correspondence table below.
Application 16/905,142
Pending Claim(s)1
Application 16/893,335
Corresponding Claim(s)
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 1
Claim 7
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 14
Claim 1
Claim 15
Claim 1
Claim 16
Claim 16
Claim 20
Claims 16+18
Claim 21
Claims 16+18




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The following references all teach charging systems for a vehicle and disclose and/or render obvious many of the claimed features:
US 2019/0270386 A1 to Chang 
US 2010/0236230 A1 to Khymych
US 2012/0085587 A1 to Drouin
US 2006/0113118 A1 to Kim
US 3,713,503 to Haan
The following references are all commonly assigned to Applicant—K&N Engineering, Inc.—and, as they comprise information material to patentability of the instant application, should have been disclosed by Applicant (37 CFR 1.56).
US 2020/0412161 A1 to Fiello et al.
US 2020/0406760 A1 to Fiello et al.
US 2020/0386207 A1 to Wall et al.
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 24, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the terms “wind scoop” in the pending claims of the instant application and “fairing panel” of the co-pending application are given their broadest reasonable interpretations (BRI), especially in light of the fact that the claims do not further define and/or limit these terms.  BRI is similarly given for the terms “front of a vehicle” and “hood of a vehicle”.  Though these terms differ slightly, such difference(s) are well within the range of obviousness for a person of ordinary skill in the art.